                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

TASHAUN SUTTON,

                      Petitioner,
                                                       CIVIL ACTION
       v.                                              NO. 18-03352

WARDEN, FDC PHILADELPHIA, et al.,

                      Respondents.


                                      ORDER

      AND NOW, this 10th day of May, 2019, upon consideration of the Report and

Recommendation filed by United States Magistrate Judge Timothy Rice, (ECF No. 13),

and Tashaun Sutton’s objections thereto, (ECF No. 14), it is hereby ORDERED that:

    1. Sutton’s objections are OVERRULED and Magistrate Judge Rice’s Report and

       Recommendation is APPROVED and ADOPTED;

    2. Sutton’s Petition for a Writ of Habeas Corpus is DENIED and DISMISSED;

    3. This case shall be CLOSED for statistical purposes.



                                             BY THE COURT:


                                             /s/ Gerald J. Pappert
                                             GERALD J. PAPPERT, J.
